DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “The method of claim 22 wherein the further aggregating is based on”. The bolded limitation lacks antecedent basis. For the purpose of examination, the examiner treats the limitation as instead reciting: “The method of claim 22 wherein the aggregating is further based on”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 20-25, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bill et al. (U.S. Pub. No. 2008/0059570), hereinafter “Bill”, as cited in the IDS filed 8 October 2020.
Regarding claim 1, Bill teaches:
A computer-implemented method for analysis (See the Abstract.) comprising: 
collecting cognitive state data from a plurality of people as they interact with a rendering, wherein the cognitive state data includes video facial data, collected on one or more local devices, from the plurality of people (See [0038]: “In yet another example, users operating client systems 105 c-105 d may control their avatars through the use of video with face/gesture/mood tracking software. For example, users operating client systems 105 c-105 d may configure a desktop video camera to track user actions and expressions in the real world and translate these actions to the avatar actions or moods in the virtual world. Thus, for example, when the user operating client system 105 c smiles and waives his hand in front of the webcam, the face/gesture/mood tracking software will detect these actions of the user operating client system 105 c and cause his avatar to smile and waive a hand in the virtual world.”); 
uploading information to a remote server, wherein the information includes the cognitive state data (See [0040]: “The VW clients may use a virtual world server 120 to assist in communications between users of the VW clients.”)
calculating a facial expression metric (See [0037]: “For example, the avatar may modify a profile to configure certain facial configurations to be associated with a specified trigger and/or mood.” The facial configurations are understood to be expressed numerically, and accordingly meet the claimed metric.), based on a plurality of image classifiers, for each individual within the plurality of people (See [0039]: “For mood tracking, users operating client systems 105 c-105 d may utilize mood tracking techniques described in U.S. application Ser. No. 11/321,063, filed on Dec. 30, 2005, entitled “Mood-based organization and display of instant messenger buddy lists,” the entire contents of which are hereby incorporated by reference…To illustrate a training system, a mood tracking software may capture a user's facial image and analyze the user's facial expression as a baseline indicative of the user's mood. The mood tracking software may then present the user with a predicted image/mood indicator.”); 
generating cognitive state information for each individual, based on the facial expression metric for each individual (See [0038]: “In yet another example, users operating client systems 105 c-105 d may control their avatars through the use of video with face/gesture/mood tracking software. For example, users operating client systems 105 c-105 d may configure a desktop video camera to track user actions and expressions in the real world and translate these actions to the avatar actions or moods in the virtual world. Thus, for example, when the user operating client system 105 c smiles and waives his hand in front of the webcam, the face/gesture/mood tracking software will detect these actions of the user operating client system 105 c and cause his avatar to smile and waive a hand in the virtual world.” “Translate these actions” indicate generation of the cognitive state information. This is performed for each individual.); 
aggregating the cognitive state information for each individual within the plurality of people who interacted with the rendering, based on the facial expression metric for each individual (Provision of a shared virtual world in Fig. 3 (and transfer of data between virtual world clients using a virtual world server 120 as explained in [0040]-[0041]) itself is aggregating the cognitive state information.); and 
displaying, with the rendering, the cognitive state information that was aggregated, on at least one of the one or more local devices (See [0038]: “In yet another example, users operating client systems 105 c-105 d may control their avatars through the use of video with face/gesture/mood tracking software. For example, users operating client systems 105 c-105 d may configure a desktop video camera to track user actions and expressions in the real world and translate these actions to the avatar actions or moods in the virtual world. Thus, for example, when the user operating client system 105 c smiles and waives his hand in front of the webcam, the face/gesture/mood tracking software will detect these actions of the user operating client system 105 c and cause his avatar to smile and waive a hand in the virtual world.” Display of multiple avatar actions and moods in the shared virtual world meets displaying with the rendering the aggregated cognitive state information.).

Regarding claim 2, Bill teaches:
The method of claim 1 wherein the cognitive state information includes a cognitive state metric (See [0037]: “For example, a user may interact with a control mechanism numbered from 0 until 1000, where 0 represents a neutral mood, 100 represents a perturbed mood, 200 represents being upset, up until a value of 1000 (representing extreme anger). Each of the numbers may represent a setting for a facial expression (e.g., an intensity of a facial expression such as a furrowed brow). In the case where the furrowed brow reflects the mood, a first “range of motion” to a first position may represent progressive moods from 0-100 while a second “range of motion” may represent more extreme moods to a second position.”).

Regarding claim 3, Bill teaches:
The method of claim 1 wherein the aggregated cognitive state information includes aggregated cognitive state metrics (See [0037] above. To generate multiple avatars that display emotions in Fig. 3, aggregated cognitive state metrics in the virtual world server 120 are understood.).

Regarding claim 4, Bill teaches:
The method of claim 3 further comprising deriving norms for the plurality of people (See paralinguistic indicators, serving as “norms”, in Fig. 6 and [0051].).

Regarding claim 5, Bill teaches:
The method of claim 4 wherein the norms for the plurality of people are based on the aggregated cognitive state information (See [0020]: “The paralinguistic translation server translates paralinguistic indicators of the VW system into the paralinguistic indicators of the IM system.” The aggregated cognitive state information resides in the VW system.).

Regarding claim 6, Bill teaches:
The method of claim 4 wherein the norms for the plurality of people are based on contextual information (See [0020]: “The paralinguistic translation server translates paralinguistic indicators of the VW system into the paralinguistic indicators of the IM system.” The VW system contains “contextual information” regarding mood.).

Regarding claim 7, Bill teaches:
The method of claim 4 wherein the norms are derived based on cognitive state event temporal signatures (See [0063]: “The XML-based format for describing paralinguistic indicators may be capable of describing a variety of emotional states by using emotional tags of varying complexity. A simpler emotional tag utilizes various attributes to specify a category, dimensions (e.g., intensity) and/or appraisals of a single emotional state. Emotional tags may include text, links to other XML nodes, or specify a time span using start and end times to define their scope.”).

Regarding claim 8, Bill teaches:
The method of claim 1 further comprising collecting further cognitive state data from a first individual and comparing the further cognitive state data from the first individual with the aggregated cognitive state information (See [0069]-[0070]: “That is, direct translations may be identified from/to the paralinguistic indicators (or their intermediate descriptions) of the IM client to/from the paralinguistic indicators of the VW client. For example, the paralinguistic indicators expressed in the intermediate format 715 may be first matched based on the category of emotions described in the schema shown in FIG. 9 (e.g., “happiness”, “anger”). Next, the paralinguistic translation server selects a synonymous emotion appropriate for the IM client from the same emotional category.” User of an IM client serves as “a first individual”, paralinguistic indicators in the intermediate format of the IM client serve as “further cognitive state data”, and selection of a synonymous emotion between the intermediate format and the Fig. 9 schema of VW client paralinguistic indicators serves as the claimed “comparing”.).

Regarding claim 9, Bill teaches:
The method of claim 1 further comprising associating the cognitive state information that was aggregated with the rendering (See [0069]-[0070]: “That is, direct translations may be identified from/to the paralinguistic indicators (or their intermediate descriptions) of the IM client to/from the paralinguistic indicators of the VW client. For example, the paralinguistic indicators expressed in the intermediate format 715 may be first matched based on the category of emotions described in the schema shown in FIG. 9 (e.g., “happiness”, “anger”). Next, the paralinguistic translation server selects a synonymous emotion appropriate for the IM client from the same emotional category.” Selection of a synonymous emotion serves as “associating the cognitive state information that was aggregated”.).

Regarding claim 10, Bill teaches:
The method of claim 1 further comprising synchronizing the aggregated cognitive state information with the rendering (See [0040]-[0041] and the synchronized display of emotions on multiple avatars in Fig. 3.).

Regarding claim 11, Bill teaches:
The method of claim 1 further comprising capturing contextual information about the rendering (See [0063]: “Emotional tags may include text, links to other XML nodes, or specify a time span using start and end times to define their scope.”).

Regarding claim 12, Bill teaches:
The method of claim 11 wherein the contextual information includes a timeline, a progression of webpages, or an actigraph (See [0040]-[0041] and the synchronized display of emotions on multiple avatars in Fig. 3.).

Regarding claim 13, Bill teaches:
The method of claim 1 further comprising inferring cognitive states based on the cognitive state data collected from the plurality of people (See [0066]: “On the other hand, a more complex emotional tag describes an emotion that is composed of several emotions. For example, complex emotions may be used in cases where two or more emotions co-occur”).

Regarding claim 14, Bill teaches:
The method of claim 1 wherein the calculating includes using an image classifier from a plurality of image classifiers to detect one or more faces in the facial data (See [0039]: “To illustrate a training system, a mood tracking software may capture a user's facial image and analyze the user's facial expression as a baseline indicative of the user's mood. The mood tracking software may then present the user with a predicted image/mood indicator.”).

Regarding claim 20, Bill teaches:
The method of claim 1 wherein aggregation of the cognitive state information is performed on a demographic basis so that cognitive state information is grouped based on the demographic basis (See the paralinguistic indicators of the VW clients as opposed to the paralinguistic indicators of the IM clients, as cognitive state information aggregated on two demographic bases.).

Regarding claim 21, Bill teaches:
The method of claim 1 wherein the cognitive state information includes two or more cognitive state metrics for an individual within the plurality of people (See [0038]: “In yet another example, users operating client systems 105 c-105 d may control their avatars through the use of video with face/gesture/mood tracking software. For example, users operating client systems 105 c-105 d may configure a desktop video camera to track user actions and expressions in the real world and translate these actions to the avatar actions or moods in the virtual world. Thus, for example, when the user operating client system 105 c smiles and waives his hand in front of the webcam, the face/gesture/mood tracking software will detect these actions of the user operating client system 105 c and cause his avatar to smile and waive a hand in the virtual world.” Actions and expressions serve as two cognitive state metrics.).

Regarding claim 22, Bill teaches:
The method of claim 21 wherein the aggregating further comprises aggregating the two or more cognitive state metrics for the individual with two or more cognitive state metrics for an additional individual within the plurality of people (See [0038], where actions and expressions of multiple users are collected and provision of a shared virtual world in Fig. 3 (and transfer of data between virtual world clients using a virtual world server 120 as explained in [0040]-[0041]) itself is aggregating the cognitive state information.).

Regarding claim 23, Bill teaches:
The method of claim 22 wherein the further aggregating is based on a comparison of matched cognitive state metrics for the individual and the additional individual (See [0069]-[0070]: “That is, direct translations may be identified from/to the paralinguistic indicators (or their intermediate descriptions) of the IM client to/from the paralinguistic indicators of the VW client. For example, the paralinguistic indicators expressed in the intermediate format 715 may be first matched based on the category of emotions described in the schema shown in FIG. 9 (e.g., “happiness”, “anger”). Next, the paralinguistic translation server selects a synonymous emotion appropriate for the IM client from the same emotional category.”).

Regarding claim 24, Bill teaches:
The method of claim 1 further comprising creating a visual representation of one or more of the aggregated cognitive state information and cognitive state information on an individual from the plurality of people (See [0038]: “In yet another example, users operating client systems 105 c-105 d may control their avatars through the use of video with face/gesture/mood tracking software. For example, users operating client systems 105 c-105 d may configure a desktop video camera to track user actions and expressions in the real world and translate these actions to the avatar actions or moods in the virtual world. Thus, for example, when the user operating client system 105 c smiles and waives his hand in front of the webcam, the face/gesture/mood tracking software will detect these actions of the user operating client system 105 c and cause his avatar to smile and waive a hand in the virtual world.”).

Regarding claim 25, Bill teaches:
The method of claim 24 wherein the visual representation displays the aggregated cognitive state information on a demographic basis (See [0038]: “In yet another example, users operating client systems 105 c-105 d may control their avatars through the use of video with face/gesture/mood tracking software. For example, users operating client systems 105 c-105 d may configure a desktop video camera to track user actions and expressions in the real world and translate these actions to the avatar actions or moods in the virtual world. Thus, for example, when the user operating client system 105 c smiles and waives his hand in front of the webcam, the face/gesture/mood tracking software will detect these actions of the user operating client system 105 c and cause his avatar to smile and waive a hand in the virtual world.” Only the VW client demographic group is displayed in the form of avatars.).

Bill teaches claim 27 for the reasons given in the treatment of claim 1. Bill further teaches:
A computer program product embodied in a non-transitory computer readable medium for analysis, the computer program product comprising code which causes one or more processors to perform operations of: (See the Abstract.)

Bill teaches claim 27 for the reasons given in the treatment of claim 1. Bill further teaches:
A system for analysis comprising: a memory which stores instructions; one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: (See the Abstract.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill (U.S. Pub. No. 2008/0059570) in view of Miller et al. (U.S. Patent No. 7,046,924), hereinafter “Miller”, as cited in the IDS filed 8 October 2020.
Claim 17 is met by the combination of Bill and Miller, wherein
Bill teaches:
The method of claim 1 further comprising 
Bill does not appear to disclose the following; however, Miller teaches:
tracking eyes to identify the rendering with which interacting is accomplished (See Col. 4, lines 50-67 and Col. 5, lines 1-34.).
-Motivation to combine:
Bill and Miller together teach the limitations of claim 17. Miller is directed to a similar field of art (tracking eye gaze across a capture sequence for determining an area of importance in an 

Claim 18 is met by the combination of Bill and Miller, wherein
The combination of Bill and Miller discloses:
The method of claim 17 wherein 
And Miller further teaches:
the tracking of the eyes identifies a portion of the rendering on which the eyes are focused (See Col. 4, lines 50-67 and Col. 5, lines 1-34.).
Motivation to combine:
See the motivation to combine in the treatment of claim 17.

Claim 19 is met by the combination of Bill and Miller, wherein
The combination of Bill and Miller discloses:
The method of claim 18 further comprising 
And Miller further teaches:
recording of eye dwell time on the rendering and associating information on the eye dwell time to the rendering and to the cognitive state data (See Col. 21, lines 59-67 and Col. 22, lines 1-6.).
Motivation to combine:
See the motivation to combine in the treatment of claim 17.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661